Title: From George Washington to Neil Jamieson, 20 May 1786
From: Washington, George
To: Jamieson, Neil



Sir,
Mount Vernon 20th May 1786.

Messrs Balfour & Barraud of Norfolk died indebted to me in a pretty considerable sum. Meeting with Mr Newton a few days ago at richmond, he informed me that the books of that Company had been in the hands of a Mr Schau deceased, to whom you were an Executor; and that it was highly probable you could in this character, give me some clue by which I could recover

my Debt; for he added, that he was certain money was due in and about Norfolk to Messrs Balfour & Barraud, & might be obtained if a list of the Debts cou’d be had.
My debt was contracted for flour sold these Gentlemen—This flour was for Mr Hanbury of London, & there can be little doubt of their connexion in trade; but whether of such a nature as to make the latter liable for the debt, I am unable to say.
If my present application to you is improper, or likely to give you any trouble in affording me the requisite information, you will please to place the liberty I take, to a former acquaintance, and have the goodness to excuse it. I am Sir &c.

G. Washington

